May 14, Securities and Exchange Commission Division of Corporation Finance Mail Stop 100 F Street, N.E. Washington, D.C. 20549 Attention: Larry Spirgel, Assistant Director Re: DeVry, Inc. Form10-K for the fiscal year ended June30, 2008 Filed August 27, 2008 File No.001-13988 Dear Mr.Spirgel: We have received your comment letter dated May 5, 2009, concerning the above referenced Form 10-K. The comment letter asks for our written response within 10 business days or to tell you when we will provide you with our response.
